DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-4 & 8-9 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2020 has been entered.

Specification
The amendments filed 04/16/2020 & 08/11/2020 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: a fan being positioned in both adjacent the discharge end or within said base of the work station as shown in Figure 4 is not in the original disclosure. In the original disclosure, the fans in the two locations are in the alternative, but are now shown in Figure 4 to be in the same embodiment. This constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a filtration section in claim 4. “section” being the generic placeholder with the associated function of removing fumes from said airflow.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the applicant’s specifications, a filtration section is recited to include a particle collector bag or filter (paragraph 0021). Therefore, a filtration section has been interpreted to be a particle collector bag or filter or its equivalence.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 & 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

A) In Claim 1, lines 9-11 is new matter because there is no support in the original disclosure for each of multiple workstations having a manifold and there is not support for manifolds interconnecting work stations. In fact, it appears to be that specifically only the end workstation contains the manifold while the others contain cabinets. Therefore, the limitations constitutes new matter and must be corrected or deleted from the claim.

B) Claims 2-4 & 8-9 are also rejected due to their dependency on Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 & 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A) Lines 12-17 of Claim 1 render the claim indefinite because it is not clear what the limitations are part of. Are the different structures part of the manifolds? Are they merely part of the arrangement in general? For the purposes of examination, lines 12-17 are construed to be part of the arrangement, not the manifolds.

B) Claims 2-4 & 8-9 are also rejected due to their dependency on Claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4 & 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2009/0081936 A1 to Luu in view of US Patent Number 6,444,002 B1 to Mai and further in view of US Patent Publication Number 2014/0260362 A1 to Jung.

A) As per Claim 1, Luu teaches a modular work station arrangement (Luu: Figure 1), comprising: 
at least two workstations (Luu: Figure 1, Item 17), each comprising: 
a base (Luu: Figure 1, legs of Item 17); 
a work surface (Luu: Figure 1, table top of Item 17) supported by said base, said work surface having a work area on a top surface thereof and; 
a vent (Luu: Figure 1, Item 100) along at least one side of said work area; and 
a manifold (Luu: Figure 1, Item ductwork holding Item 4 at all stations interconnects all stations) adjacent to said vent, air flowing from said vent into said manifold; 
wherein said workstations are interconnected via each manifold: 
a duct (Luu: Figure 1, Item 152) having an intake end in fluid communication with said manifold and a discharge end; 
a fan in fluid communication with said duct (Luu: Figure 1, Item 8).
Luu does not teach an interior compartment forming a plenum space, air flowing through said vent and into said plenum space;
a make-up air manifold having a make-up air vent; 
a make-up air duct supplying fresh air to said make-up air manifold and make-up air vent; and 
a heat recovery ventilator wherein said make-up air manifold passes is adjacent said manifold, and a heat transfer plate is positioned therebetween such that heat contained in air flowing in said manifold is recaptured via said heat transfer plate and transferred to said make-up air.
However, Mai teaches an interior compartment forming a plenum space (Mai: Figure 1, Item 18), air flowing through said vent and into said plenum space (Mai: Figure 1, Item 14 is along all sides of 12).

Luu in view of Mai does not teach a make-up air manifold having a make-up air vent; 
a make-up air duct supplying fresh air to said make-up air manifold and make-up air vent; and 
a heat recovery ventilator wherein said make-up air manifold passes is adjacent said manifold, and a heat transfer plate is positioned therebetween such that heat contained in air flowing in said manifold is recaptured via said heat transfer plate and transferred to said make-up air.
However, Jung teaches a make-up air manifold (Jung: Figure 1, Item 15) having a make-up air vent (Jung: Figure 1, outlet that Item 24 comes out of);
a make-up air duct (Jung: Figure 1, duct from Item 21 to Item 14) supplying fresh air to said make-up air manifold and make-up air vent; and 
a heat recovery ventilator (Jung: Figure 1, Item 11) wherein said make-up air manifold passes adjacent said manifold, and a heat transfer plate is positioned therebetween such that heat contained in air flowing in said manifold is recaptured via said heat transfer plate and transferred to said make-up air (Jung: Best shown in Figure 2 with multiple plates between airflows).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mai by adding a make-up system with a heat recovery device, as taught by Jung, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Mai with these aforementioned teachings of Jung with the motivation of providing a more comfortable work environment around the station without needing to spend a lot of energy to condition the fresh air.



C) As per Claim 4, Luu teaches all the limitations except a filtration section to remove fumes from said airflow.
However, Mai teaches a filtration section to remove fumes from said airflow (Mai: Figure 1, Item 54; Col. 2, lines 57-58).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Luu by having the vacuum contain a filter, as taught by Mai, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Luu with these aforementioned teachings of Mai with the motivation of making the exhaust more safe and less of a pollutant.

D) As per Claim 8, Luu in view of Mai and Jung teaches that said vent extending about a periphery of the work area (Mai: Figure 1, Item 14 is along all sides of 12).

E) As per Claim 9, Luu in view of Mai and Jung teaches a debris collection filter positioned beneath said vent (Mai: Figure 1, Item 20).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luu in view of Mai and Jung as applied to claim 1 above, and further in view of US Patent Number 8,430,940 B2 to Nguyen.

A) As per Claim 2, Luu in view of Mai and Jung teaches all the limitations except that said fan is within said base.
However, Nguyen teaches a fan with the base of the work station (Nguyen: Figure 1, Item 32).
.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luu in view of Mai and Jung as applied to claim 1 above, and further in view of US Patent Number 5,562,286 to Brinket.

A) As per Claim 8, Luu in view of Mai and Jung teaches all the limitations except that said vent extending about a periphery of the work surface.
However, Brinket teaches said vent extending about a periphery of the work area (Brinket: Figures 1 & 2, Item 23).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Luu in view of Mai and Jung by making the vent surround the work area, as taught by Brinket, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Luu in view of Mai and Jung with these aforementioned teachings of Brinket with the motivation of making sure to capture the fumes even if the user moves out of the center of the work surface, thereby further ensuring a safe and comfortable work environment.


Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-4 & 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 08/11/2020 have been fully considered but they are not persuasive.
A) The Applicant asserts that new matter objections in the specifications have been fixed. The Examiner respectfully disagrees. As shown in the drawings, Figure 4, there are still two fans which is not part of the original disclosure. Therefore is still constitutes new matter and must be removed.
B) The Applicant asserts that Luu does not teach a downdraft. The Examiner notes this is not present in the claims.
C) The Applicant asserts that the combination of Luu and Mai does is not suitable for modular system of the invention and still lacks a plenum under the work surface that is interconnected with a modular manifold. The Examiner respectfully disagrees. As currently written Luu in view Mai adds the plenum below the work surface that meets with the piping from the top of the work surface and connects to the manifolds. All limitations are therefore taught and the rejection is maintained.
D) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, one of ordinary skill in the art would certainly have knowledge and motivation of the references cited to combine them in the manner cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762